      Case 1:17-cv-01803-PGG-KNF Document 135 Filed 01/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                   §
                                                  §
                    Plaintiff,                    §
                                                  §
        v.                                        §   CIVIL ACTION NO. 1:17-cv-01803
                                                  §
XEROX CORP., ACS TRANSPORT                        §
SOLUTIONS, INC., XEROX                            §
TRANSPORT SOLUTIONS, INC.,                        §
CONDUENT INC., and NEW JERSEY                     §
TRANSIT CORP.,                                    §
                                                  §
                    Defendants.                   §
                                                  §
                                                  §
                                                  §
                                                  §

                           DECLARATION OF ASHLEY N. MOORE

        I, Ashley N. Moore, declare

        1.      I am an adult of sound mind, have never been convicted of a felony, and am fully

competent to make this declaration. I have personal knowledge of the facts stated below and, if called

to testify, could competently testify to them.

        2.      I am an attorney with McKool Smith, PC. I am counsel of record for Defendants

Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport Solutions, Inc., Conduent, Inc.,

and New Jersey Transit Corp. (collectively, “Defendants”) in this case.

        3.      I submit this declaration in support of Defendants’ Objection to the January 13, 2021

Order of the United States Magistrate Judge (Dkt. No. 129).

        4.      On December 28, 2020, the deadline set in the Court’s December 14, 2002 Order

(Dkt. No. 110), Defendants served their Motion to Compel and Motion for Protective Order (Dkt.
      Case 1:17-cv-01803-PGG-KNF Document 135 Filed 01/27/21 Page 2 of 2




No. 116). Also on December 28, 2020, Defendants filed via ECF their notice indicating that

Defendants had served their motion in accordance with the “bundling rule.” (Dkt. No. 111).

        5.      On December 28, 2020, Plaintiff Bytemark served on Defendants via email its

Motion to Compel (Dkt. No. 119) and accompanying papers.

        6.      On January 6, 2021, Defendants filed their Motion and Reply papers by ECF in

accordance with the Court’s “bundling rule” as understood based on the Court’s Local Rules, the

Individual Rules of Practice of Judge Paul G. Gardephe, and the Individual Rules of Practice of

Judge Kevin Nathaniel Fox.

        7.      On January 6, 2021, after Plaintiff Bytemark filed its Motion and Reply papers by

ECF, Defendants filed their Response to Bytemark’s Motion. (Dkt. Nos. 122-123).

        8.      On January 15, 2021, Defendants filed a letter with the Court explaining that they had

attempted in good fair to follow the Court’s December 14, 2020 Order. (Dkt. No. 130).

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed January 27, 2021                              /s/ Ashley N. Moore
                                                       Ashley N. Moore
